Citation Nr: 0208130	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel



INTRODUCTION

The veteran who served on active duty from December 1967 to 
December 1969, died in October 1973.  The appellant is his 
mother.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In July 2001, the Board issued a decision finding that new 
and material evidence had not been submitted to reopen the 
appellant's claim.  By order, dated in February 2002, the 
United States Court of Appeals for Veterans Claims (Court) 
granted a joint motion vacating and remanding the Board's 
June 2001 decision.  Copies of the joint motion and the 
Court's decision have been included in the veteran's claims 
file.  


REMAND

The Court's February 2000 order, vacating the Board's June 
2001 decision, granted the January 2002 joint motion 
requesting the remand.  That joint motion states that "On 
remand, the Board must remand the matter to the RO for 
consideration of whether Appellant's previously denied 
service connection claim should be readjudicated on its 
merits under VCAA, Section 7(b)."  

The record reflects that an April 1997 RO decision denied the 
appellant's claim for service connection for the cause of the 
veteran's death as being not well grounded.  The appellant 
appealed that decision.  In March 2000 the Board denied the 
claim of service connection for the cause of the veteran's 
death on the basis that it was not well grounded.  The 
appellant attempted to reopen her claim and the Board's June 
2001 decision, now vacated, found that new and material 
evidence had not been submitted to reopen the appellant's 
claim.  

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001), requires that 
upon the request of the claimant or on the Secretary's motion 
a claim must be readjudicated if it had been finally denied 
as not well grounded between July 14, 1999, and November 9, 
2000.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
by a psychiatrist to determine the 
etiology of any psychiatric disorder the 
veteran had during his lifetime.  The 
claims folder must be made available to 
the psychiatrist for review and the 
report should reflect that such review 
was accomplished.  The psychiatrist 
should offer an opinion as to the 
diagnosis of any psychiatric disorders 
the veteran had during his lifetime.  An 
opinion should be offered as to whether 
it is at least as likely as not that the 
veteran had any psychiatric disorder, 
including post-traumatic stress disorder 
(PTSD) that existed during his active 
service or is related to his active 
service.  If it cannot be determined that 
the veteran had a psychiatric disorder, 
including PTSD, that is related to his 
active military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so state in the examination report.  If 
the psychiatrist determines that the 
veteran had a psychiatric disability that 
was related to his active service, the 
psychiatrist is requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
psychiatric disorder, that was related to 
his active service, either:  (a) caused 
or contributed substantially or 
materially to cause the veteran's death; 
(b) resulted in debilitating effects and 
general impairment of health to an extent 
that rendered the veteran materially less 
capable of resisting the effects of other 
disability that primarily caused death; 
or (c) was of such a severity as to have 
had a material influence in accelerating 
the veteran's death.  If it cannot be 
determined whether there was a 
relationship between the veteran's 
psychiatric disability that was related 
to service and the cause of his death on 
a medical scientific basis, and without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.  

2.  Then, the RO must review the claims 
file on a de novo basis and readjudicate 
the appellant's claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate period of time 
to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the appellant unless she is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


